Exhibit 10.17

[Thermage Letterhead]

Stephen J. Fanning

Chairman, President and

Chief Executive Officer

November 5, 2007

Mr. John (Jack) Glenn

Dear Jack:

I am very pleased to offer you a position with Thermage, Inc. as Chief Financial
Officer, commencing on January 3, 2008. You will report to me.

Salary: If you decide to join Thermage, you will receive a monthly base salary
of $22,083.34 ($265,000.00 on an annualized basis), as an exempt employee, less
applicable withholding, which will be paid semi-monthly in accordance with the
Company’s normal payroll procedures. You will be eligible to earn 40% of your
base salary in bonus, paid on an annualized basis. Details of this plan will be
given under separate cover.

Equity: You will be granted an option to acquire 175,000 shares of Common Stock
of the Company pursuant to the Company’s Stock Option Plan. This option will
vest over a period of four years at the rate of 25% on the first year
anniversary date of your employment and 1/48 per month thereafter until such
time all of the options have been fully vested or until such time as employment
at the Company is terminated. The exercise price will be equal to the closing
trading price of the Company’s Common Stock on the date the option is approved
by the Board of Directors. Your right to receive any stock options shall be
contingent upon your signing the Company’s standard form Employee Stock Option
Agreement. Additional options based upon your performance may be granted upon
the approval of the Board of Directors of the Company.

Change of Control: In the event of a “Change of Control” you will receive a lump
sum cash payout of one year current base salary and bonus as well as accelerated
vesting of all of your outstanding stock options. This cash payout and the
vesting of your stock options will be governed by a standard “double trigger”
mechanism as approved by the Board. The first “trigger” is the “Change of
Control” event and the “second trigger” is the termination of your employment
with the Company or its successor without “Cause” or you experience a
“Constructive Termination”. The termination must occur within 12 months of the
“Change of Control” event. Benefits under this clause will be made in exchange
for your signature on a mutually-agreed upon severance and general release
agreement (“Severance Agreement”).



--------------------------------------------------------------------------------

Severance: In the event that your employment is terminated without Cause as
defined in this letter, you will be entitled to receive one year’s base salary
as lump sum payment, in exchange for your signature on a mutually-agreed upon
severance and general release agreement (“Severance Agreement”). For purposes of
this letter, Cause is defined as: (i) your willful failure to substantially
perform your duties hereunder, other than a failure resulting from your complete
or partial incapacity due to physical or mental illness or impairment, (ii) your
willful act which constitutes gross misconduct and which is injurious to the
Company, (iii) your willful breach of a material provision of this Agreement, or
(iv) your knowing, material and willful violation of a federal or state law or
regulation applicable to the business of the Company; provided further, however,
that in the event of any alleged breach pursuant to (i) or (iii) above, the
Company shall first give you written notice of the conduct constituting the
alleged performance breach, and provide you with sufficient information to
enable you to correct the deficiency within a reasonable time period, which,
shall not be less than thirty (30) days, before the Company can proceed with a
termination for Cause under either (i) or (iii) of this section. No severance
benefits would be paid or provided to you under this employment agreement in the
event of a termination for Cause.

Benefits: The Company offers customary employee benefits, including medical,
dental, vision, life, short and long-term disability insurance, flexible
spending and 401 (k). In addition, you will accrue 13.33 hours per month (4
weeks on an annualized basis) of Personal Time Off (PTO) and be eligible to
participate in all Company paid holidays. These benefits, as well as all other
Company compensation and benefit programs, are subject to change from time to
time as deemed appropriate and necessary by the Company.

At Will-Employment: It is understood your employment is on an “at will” basis.
If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. The Company will have a similar right and may conclude its
employment relationship with you at any time, with or without cause.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

You will be required to sign the standard Company Employee and Proprietary
Rights Agreement and the Stock Option Agreement as a condition of your
employment. This letter, along with any agreements relating to proprietary
rights between you and the Company and your receipt of stock options, set forth
the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the Company and by
you. This offer of employment expires on November 12, 2007.



--------------------------------------------------------------------------------

Jack, I am very pleased to provide this offer to you. I believe your leadership
will play a key role in achieving Thermage’s corporate and financial objectives.

To indicate your acceptance of the Company’s offer, please sign and return a
copy of this offer to me. We look forward to working with you!

 

Sincerely,   /s/ Stephen J. Fanning      Stephen J. Fanning   Date Chairman,
President and CEO Thermage, Inc.   AGREED TO AND ACCEPTED /s/ John Glenn  
11/12/07 John (Jack) Glenn   Date